Exhibit 10.18
PROFESSIONAL SERVICES AGREEMENT






           THIS AGREEMENT is made this first day of January, 2009 (“Effective
Date”) by and between Ministry Partners Investment Company, LLC, (“MPIC”) and
Evangelical Christian Credit Union, a state-chartered credit union, (“ECCU”)
with reference to the following:


Recitals


A.         MPIC was organized as a credit union service organization (CUSO) and
provides liquidity financing and mortgage origination financing solutions to
credit unions, through the sale of securities and debt instruments to both
individuals and institutional investors in an effort to provide mortgage loans
to the Evangelical Christian community for the acquisition and improvement of
properties and facilities of churches, Christian schools and educational
institutions, ministries, and church-related organizations.


B.         MPIC has requested that ECCU provide certain administrative services
to MPIC.  MPIC will retain responsibility for managing and operating its
mortgage financing, business operations, and CUSO services.


NOW THEREFORE, in consideration of the mutual covenants, terms, and conditions
and other good and valuable consideration set forth below, the parties agree as
follows:


1.         Term of Agreement.  Unless sooner terminated as provided in Section 8
below, the term of this Agreement shall commence upon the Effective Date and
shall end on December 31, 2009.  This Agreement shall be automatically renewed
for one-year periods unless either party provides written notice to the other
party at least three months prior to Expiration Date or the termination date of
any renewal term thereafter.


2.         Responsibilities of ECCU.  ECCU will provide administrative services
as listed on the attached Exhibit “A”, as may be replaced or supplemented from
time to time by ECCU or at the request of MPIC.  If additions or deletions are
made to Exhibit “A” during the term of this Agreement, or during any subsequent
term renewals, ECCU and MPIC shall memorialize such changes on an amended
Exhibit “A”, and both parties shall forthwith sign and date such revised Exhibit
“A” and then attach it to this Agreement.  ECCU reserves the right to adjust the
amounts on Exhibit “A” with respect to such additions and deletions during the
term hereof.  In addition to the services identified in Exhibit A hereto, ECCU
agrees to provide access toMPIC for one data recovedry seat at its offsite
disaster recovery provider.


3.         Responsibilities of MPIC.  MPIC shall pay ECCU for such services in
the manner described in Section 4 below and at such amounts described on the
attached Exhibit “A”.


4.         Payment for Services.


 
a.
Services Rendered.  During the term of this Agreement, MPIC agrees to deliver
payment for such services or authorize the release of such funds to pay for
services rendered by ECCU under this Agreement within ten (10) days of invoice
date.  Any unpaid balance will be subject to a periodic charge of one percent
per calendar month until paid in full.  ECCU reserves the right to terminate
this Agreement at any time if full payment is not made when due.  Should MPIC
require additional administrative services from ECCU that are not included in
this Agreement, the fee for any such additional services shall be negotiated and
paid separately.



 
b.
Fee Adjustment.  The fees for services provided by ECCU are subject to
adjustment by ECCU based upon changes in local, state, and federal laws, changes
in insurance requirements or costs, or changes in costs incurred by ECCU in
providing such services under this Agreement.  ECCU agrees to provide MPIC with
at least a thirty (30) day advance notice of a fee adjustment.  Within thirty
(30) days of the effectiveness of a fee increase, MPIC shall be entitled to
terminate this Agreement upon written notice to ECCU, such termination to be
effective thirty (30) days from the date of such termination notice.

--------------------------------------------------------------------------------


 
c.
Change in Scope of Services.  If during the term of this Agreement, MPIC’s need
for administrative services hereunder is increased or reduced by a significant
change in the scope of MPIC’s business or operations, as a result of
dispositions or otherwise, MPIC may request, and ECCU may provide, an
appropriate change in the level of services provided hereunder and such parties
shall in good faith redetermine the fee payable for such services for the
remainder of the term of this Agreement on the basis of the change in level of
such administrative services.



5.         Other Expenses.  From time to time, ECCU may incur other expenses on
behalf of MPIC, such as telephone costs, etc.  ECCU shall itemize its costs
incurred on MPIC’s behalf and submit reasonable documentation for
expenditures.  Purchases and such expenditures incurred by ECCU on behalf of
MPIC shall be billed to MPIC at ECCU’s cost with no markup.  MPIC shall
reimburse ECCU in the manner described in Section 4 above.  ECCU shall receive
no rebates, commissions, or credits for purchase, expenditures, or arrangements
made with an outside vendor for MPIC by ECCU and billed by the vendor directly
to MPIC or a party designated by MPIC without MPIC’s express acknowledgement and
consent.


6.         Confidentiality.  MPIC and ECCU agree to maintain as strictly
confidential all records, data, information, and documents each may receive or
access concerning the other’s business and affairs and the other’s customers and
members (collectively “Confidential Information”) in strict confidence and shall
not disclose the other’s Confidential Information to third parties except (a) as
necessary in performing its duties hereunder, or (b) pursuant to a request
issued by a court or governmental agency or regulatory authority or required to
be disclosed under applicable law, provided that prior written notice of such
obligation is provided to the other party and an opportunity to oppose such
disclosure or obtain a protective order is furnished to the other party, or (c)
with the advance consent of the party owning the Confidential
Information.  Confidential Information shall include, but not be limited to,
notebooks, books, memoranda, records, journals, lists, reports, files,
correspondence, management information, reviews, analysis, research, business
plans, budgets, profit and loss statements, whether in paper form, electronic
form or copies thereof.  The obligations under this Section 6 shall not apply to
information that (a) is in or enters the public domain without breach of this
Agreement, or (b) a party receives from a third party without restriction on
disclosure and without breach of a non-disclosure obligation, or (c) which the
party, not claiming prior ownership, develops independently and can prove same
with written evidence.  This Confidentiality provision shall survive termination
of this Agreement.


7.         Relationship of Parties.  It is the parties’ intent that ECCU shall
act solely as an independent contractor.  Nothing in this Agreement shall be
construed to create a partnership, joint venture, or principal agency
relationship between ECCU and MPIC.


8.         Termination.  In addition to termination in accordance with Section
4.b above, this Agreement may be terminated as follows:


 
a.
By MPIC and ECCU mutually agreeing to terminate this Agreement prior to
expiration of the term.



 
b.
At the nondefaulting party’s option, upon a default as defined in Section 9
below by the nondefaulting party giving written notice to the defaulting party
specifying the default.  Upon receipt of such notice, the defaulting party shall
have thirty (30) days to cure or begin in good faith to cure the default and if
the default is cured, or good faith efforts are begun to cure the default, then
this Agreement shall continue as if no notice was sent; otherwise, the
termination date shall be thirty (30) days from the date the defaulting party
receives notice from the nondefaulting party of termination due to a default.



Except where termination is the result of a default by MPIC, in which case MPIC
shall be liable for all amounts owing by it under this Agreement through the
expiration of the term, any amounts payable to ECCU hereunder shall be prorated
through the termination date of this Agreement.

-2-

--------------------------------------------------------------------------------


 
9.
Default.



 
a.
Termination by Either Party.  Subject to Section 8, either party may at any time
immediately terminate this Agreement in the event of a material breach by the
other party of the Agreement.  The term “material breach”, as used herein,
includes, but is not limited to, the following: (1) failure to comply with any
federal, state, or local law, (2) failure to comply fully with a directive or
order from a governmental agency or insurance carrier, (3) breach of any
material warranty or representation made herein, or (4) the failure to comply
with the terms and obligations under this Agreement.



 
b.
Termination by ECCU.  This Agreement may also be terminated at any time by ECCU
in the event of any federal, state, or local legislation, regulatory action,
insurance carrier action, law enforcement, or judicial decision, which, in the
sole discretion of ECCU, adversely affects its interest under this Agreement.



 
c.
Termination for Non-Payment.  If MPIC fails to pay any amount due under this
Agreement in full when due, or fails to pay any other fees or amounts due
hereunder in full, ECCU may terminate this Agreement by providing written notice
pursuant to Section 8 above.



 
d.
Effect of Termination.  Termination of this Agreement shall not affect the
continuation of any outstanding obligation or liability incurred by either party
during the term of this Agreement, including payment to ECCU.



10.         Limited Liability and Indemnity.  With regard to the services to be
performed by ECCU, neither ECCU nor its employees or agents shall be liable to
MPIC, or to anyone who may claim any right due to his/her relationship with
MPIC, for any acts or omissions in the performance of said services except when
said acts or omissions are due to willful misconduct or gross negligence of ECCU
or its employees or agents.  MPIC shall indemnify, defend and hold ECCU, its
employees and agents free and harmless from any obligations, costs, claims,
judgments, attorneys’ fees and all other damages and expenses (but not lost
profits, consequential damages, goodwill, business interruption, or loss of
business) arising from (a) the services performed pursuant to this Agreement or
in any way connected with said services performed by MPIC, or (b) the actions of
any vendor or contractor engaged by MPIC under this Agreement, or (c) MPIC’s
breach of any provision of this Agreement, except when same results from willful
misconduct of ECCU and ECCU is adjudged guilty of willful misconduct by a
competent court or arbitrator having jurisdiction over the matter.  This Limited
Liability and Indemnity provision shall survive termination of this Agreement.


11.         Notices.  All notices and other communications hereunder shall be in
writing.  Notices shall be deemed duly given, when delivered personally or five
(5) days after being sent through the U.S. Postal Service, postage paid,
first-class.  If sent through any reputable one-day, two-day, or three-day
courier, such as Federal Express or DHL, fees prepaid, delivery shall be at the
time confirmed.  Notices shall be sent to the addresses of the parties set forth
next to their respective signatures hereto, or to such other addresses as may be
specified from time to time by notice in writing to the other parties hereto.


12.         Further Assurances.  The parties agree to execute and deliver such
further documents and instruments and do such further acts and things as may
reasonably be necessary to carry out the purposes and intent of this Agreement.


13.         Duties on Termination.  In the event of termination of this
Agreement as provided herein, each party agrees to deliver promptly to the other
party all notebooks, documents, memoranda, reports, files, correspondence and
other property belonging to the other party relating to its business which are
in the party’s possession or under its control.


14.         Intellectual Property.  Any and all inventions, discoveries,
improvements, copyrightable works and creations (hereafter referred to as
“Intellectual Property”) which MPIC has previously, solely or jointly, conceived
or made or may conceive or make during the period of this Agreement shall be the
sole and exclusive property of MPIC.  MPIC shall have sole and exclusive
responsibility for protecting its rights to such Intellectual Property and to
all of its other assets, and ECCU shall have no responsibility with regard to
same.

-3-

--------------------------------------------------------------------------------


15.         Books and Records.  Each party hereto shall keep full and adequate
books of account and records reflecting all transactions and matters covered by
this Agreement, in accordance with its normal accounting practices and
principles.  The books of account and all other records relating to or
reflecting transactions or matters covered by this Agreement maintained by one
party shall be made available to the other party and its accountants and other
representatives at all reasonable times for inspection and copying, and each
party shall cooperate fully with the other in explaining any calculations or
charges under this Agreement.


16.         Entire Agreement of the Parties/Modifications.  This Agreement
contains all of the covenants and agreements between the parties with respect to
the rendering of such services in any manner whatsoever.  Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, which are not embodied herein, and that no other
agreement, statement, or promise not contained in this Agreement or which
modifies or amends this Agreement will be effective unless it is in writing
signed by the party to be charged.


17.         Waiver.  Any party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provisions
or prevent that party thereafter from enforcing such provision or any other
provision of this Agreement.


18.         Severable Provisions.  If any portion of this Agreement shall be
held invalid or inoperative, then so far as reasonable and possible the
remainder of this Agreement shall be considered valid and operative and effect
shall be given to the intent manifested by the portion held invalid or
inoperative.  The parties authorize any modifications necessary to those
provisions, or portions of provisions, held invalid or inoperative so that
effect can be given to the parties’ intent.


19.         Governing Law.  This Agreement shall, in all respects, be governed
by and construed in accordance with the internal laws of the State of California
without regard to the conflict of law principles thereof.


20.         Assignment.  This Agreement and the respective rights and
obligations hereunder may not be assigned by either party hereto without the
express written consent of the other party, expect for an assignment by ECCU or
MPIC to any successor to all or a substantial portion of the business of ECCU or
MPIC.  This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors, legal representatives and
permitted assigns.


21.         References.  All references made to this Agreement are intended and
shall be deemed to mean this Agreement, inclusive of and together with all other
agreements, documents, schedules and exhibits appended hereto, all of which are
deemed hereby to be fully incorporated herein by reference.


22.         Attorneys’ Fees.  Should an action be commenced by either party to
interpret or enforce the terms of this Agreement or to collect any amounts
owning under this Agreement, the prevailing party in such action shall be
entitled to receive its reasonable attorneys’ fees and costs, in addition to
such other relief that may be granted.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth above.




“ECCU”
“MPIC”
Evangelical Christian Credit Union
Ministry Partners Investment Company, LLC
955 West Imperial Highway
915 West Imperial Highway, Suite 120
Brea, California  92821
Brea, California  92821
   
By:________________________________
By:_________________________________
      Brian D. Scharkey
      Billy M. Dodson
      Chief Financial Officer
      President

-4-

--------------------------------------------------------------------------------

